Case 1:20-cv-12150-FDS Document1 Filed 12/02/20 Page 1 of 7
Case 1:15-md-02657-FDS Document 274-1 Filed 06/20/16 Page 2 of 8

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

)
IN RE: ZOFRAN (ONDANSETRON) )
PRODUCTS LIABILITY LITIGATION —_) MDL No. 1:15-md-2657-FDS
)
)
This Document Relates To: )
)
KOLBY WHITE ) SHORT FORM COMPLAINT
PLAINTIFFS, ) AND JURY DEMAND
) BRAND ZOFRAN® USE
Vv. )
GLAXO SMITHKLINE LLC
)
DEFENDANTS. )

 

MASTER SHORT FORM COMPLAINT AND JURY DEMAND
BRAND ZOFRAN® USE

Plaintiffs incorporate by reference Plaintiffs’ Brand Long Form Master Complaint and
Jury Demand filed in Jn Re Zofran® Products Liability Litigation in the United States District
Court for the District of Massachusetts, filed as No. 255 on the Master Docket. Pursuant to Case
Management Order No.14, the following Brand Short Form Complaint encompasses Plaintiffs’
claims as adopted from the Brand Master Long Form Complaint in the above-captioned action.

Plaintiffs select and indicate by checking boxes where requested, parties and claims
specific to this case. As necessary, Plaintiffs include: (a) additional claims against the
Defendant(s) listed in paragraph 1, which are set forth in paragraph 12, and the supporting facts
for which are alleged in paragraph 13 or on an additional sheet attached to this Complaint, and/or
(b) claims pleaded against additional defendants not listed in the Brand Long Form Master
Complaint, which are set forth in paragraph 14 and the supporting facts for which are alleged in

paragraph 14 or on an additional sheet attached to this Complaint.

1
Case 1:20-cv-12150-FDS Document1 Filed 12/02/20 Page 2 of 7
Case 1:15-md-02657-FDS Document 274-1 Filed 06/20/16 Page 3 of 8

Plaintiffs, by and through counsel, allege as follows:

I. DEFENDANTS

1. Plaintiffs name the following Defendants in this action [check only those that apply]:
(@] GLAXOSMITHKLINE LLC
[_] NOVARTIS PHARMACEUTICALS CORPORATION (FOR

CLAIMS ARISING FROM ZOFRAN® INGESTION ON OR AFTER
MARCH 23, 2015)

Il. PLAINTIFFS

2. Plaintiffs are bringing these claims:
[| Individually on his own behalf; or
[_] On behalf of the minor child only
due to injuries caused by prenatal exposure to brand Zofran®, as described in greater detail
below.

KOLBY WHITE

[m] injured individual

3. Plaintiff, , is the [check all that apply]:

 

C] biological mother

[] biological father

[| legal guardian

| personal representative of the Estate

who suffered injury as a minor child , (initials only) and is an individual who

is domiciled at TEXAS
4. Plaine, KOLBY WHITE

[mi] injured individual

 

, is the [check all that apply]:

[| biological mother

C] biological father
Case 1:20-cv-12150-FDS Document1 Filed 12/02/20 Page 3 of 7
Case 1:15-md-02657-FDS Document 274-1 Filed 06/20/16 Page 4 of-8

[-] legal guardian
[_] personal representative of the Estate
who suffered injury as a minor child , (initials only) and is an individual who

Lufkin, Texas

is domiciled at

 

 

 

 

5. Kolby White __(initials only) was born in 2000 (year only)
TX in (state of birth).
Ii, ZOFRAN® INGESTION
6. Mother of minor child ingested Zofran® during pregnancy with minor child
during the following trimester(s) [check all that apply]:
(@l] 18? TRIMESTER
[i] 28° TRIMESTER
[ |] 38° TRIMESTER
IV. PRODUCT IDENTIFICATION
7. Plaintiffs allege use of the following form(s) of administration of Zofran®
[check all that apply]:
[@] ORAL TABLETS
[_] ORALLY DISINTEGRATING TABLET
[-] INJECTABLE OR LV. SOLUTION
[-] ORAL SOLUTION
C
TEXAS

8. Plaintiffs allege that Zofran® was ingested in the following state(s):

 

 

tod
Case 1:20-cv-12150-FDS Document1 Filed 12/02/20 Page 4 of 7
Case 1:15-md-02657-FDS Document 274-1 Filed 06/20/16 Page 5 of 8

9. [Complete only for Complaints directly filed in the MDL Court.] Identify the U.S.

federal district court and if applicable, the division, in which Plaintiff would have filed in the

absence of an MDL EAS FERN DISTRICT OF TEXAS

 

V. PHYSICAL INJURY

10. Minor child alleges the following injury(ies) as a result of prenatal exposure to

 

Zofran® [specify all that apply]:
TETRALOGY OF FALLOT REQUIRING SURGICAL INTERVENTION

 

 

 

 

11. Plaintiffs allege the following injury(ies) to themselves as a result of minor child’s

prenatal exposure to Zofran® [specify all that apply]:

 

 

 

 

 
Case 1:20-cv-12150-FDS Document1 Filed 12/02/20 Page 5 of 7
Case 1:15-md-02657-FDS Document 274-1 Filed 06/20/16 Page 6 of 8

VI. CLAIMS/COUNTS

12. | The following claims asserted in the Brand Master Long Form Complaint, and the
allegations with regard thereto in the Brand Master Long Form Complaint, are adopted in this

Short Form Complaint by reference:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I Negligence

Il Negligent Misrepresentation

Hl Negligent Undertaking

IV Negligence Per Se

Vv Failure to Warn — Strict Liability

Vi Breach of Express Warranty

Vu Breach of Implied Warranties

VI Fraudulent Misrepresentation and Concealment

IX Violations of Consumer Protection Laws
[Specify the laws allegedly violated:]

[| x Wrongful Death

[| XI Survival Action

[| Xi Loss of Consortium

x | XI Punitive Damages

| XIV Other(s): [Specify]

 

 

 

 

 

 
Case 1:20-cv-12150-FDS Document1 Filed 12/02/20 Page 6 of 7
Case 1:15-md-02657-FDS Document 274-1 Filed 06/20/16 Page 7 of 8

13. If additional claims against the Defendants identified in the Brand Master Long
Form Complaint are alleged in paragraph 12, the facts supporting these allegations must be
pleaded. Plaintiffs assert the following factual allegations against the Defendants identified in

the Brand Master Long Form Complaint:

 

 

 

 

 

 

 

 

 

 

 

14. Plaintiffs assert the following additional claims and factual allegations against

other Defendants (must name defendant and its alleged citizenship):

 

 

 

 

 

 

 

 
Case 1:20-cv-12150-FDS Document1 Filed 12/02/20 Page 7 of 7
Case 1:15-md-02657-FDS Document 274-1 Filed 06/20/16 Page 8 of 8

WHEREFORE, Plaintiffs pray for relief as set forth in the Plaintiffs’ Brand Master
Long Form Complaint in In Re Zofran® Products Liability Litigation in the United States

District Court for the District of Massachusetts.

 

pateas Doember 2: 2020 Andres F. Alonso
ated:

Andres F. Alonso

Alonso Krangle LLP

445 Broad Hollow Road, Suite 408
Melville, NY 11747

Telephone: (516) 350-5555
Facsimile: (516) 350-5554
Email: aalonso@alonsokrangle.com

Attorney for Plaintiffs
